Citation Nr: 1020736	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION


The Veteran served on active duty from September 24, 1990, to 
October 24, 1990.  He also had many years of National Guard 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2009, the Board issued a decision which reopened 
the Veteran's previously denied claims for service connection 
for hearing loss and tinnitus.  The Veteran's claims were 
remanded to the RO for a VA audiological examination.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2009 Board decision remanded the Veteran's 
claims in order that a VA examination and opinion could be 
obtained.  The Board notes that a VA audiological evaluation 
performed in February 2010 was inadequate.  The VA 
audiologist expressed an unfavorable opinion regarding the 
origin of the Veteran's hearing loss based on the Veteran's 
service from September 24, 1990, to October 24, 1990.  This 
examiner did not consider the Veteran's service prior to that 
date.  Additionally, the examiner stated that she was unable 
to provide an opinion regarding the origin of the Veteran's 
tinnitus without resulting to speculation, but she failed to 
explain why an opinion could not be provided without resort 
to speculation.  Consequently, the Board finds that the 
February 2010 VA audiological examination was inadequate for 
both the Veteran's hearing loss and tinnitus claims and that 
a new audiological examination must be obtained.

The record indicates that the Veteran has had various periods 
of active duty for training since June 1953.  The record does 
not contain any service treatment records dated prior to 
October 1979.  The RO should attempt to obtain the Veteran's 
service treatment records from his original entry into 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the NPRC or any other 
appropriate department and request the 
Veteran's service treatment records dated 
from June 1953 to present.

2.  When the above action has been 
accomplished, afford the Veteran a VA 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that any current 
bilateral hearing loss and tinnitus are 
due to the Veteran's military service, 
including periods of active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA) beginning in the 
1950s.  The examiner should discuss the 
significance of the Veteran's contentions 
regarding in-service noise exposure and 
discuss the hearing conservation data 
associated with the service treatment 
records.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afford the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



